2022 UT App 32



               THE UTAH COURT OF APPEALS

                    MARVEL M. MARTIN,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                      Per Curiam Opinion
                       No. 20210302-CA
                      Filed March 10, 2022

                Original Proceeding in this Court

               Marvel M. Martin, Petitioner Pro Se
          Amanda B. McPeck, Attorney for Respondent

       Before JUDGES MICHELE M. CHRISTIANSEN FORSTER,
         DAVID N. MORTENSEN, AND RYAN M. HARRIS.

PER CURIAM:

¶1     Marvel M. Martin seeks judicial review of the Workforce
Appeals Board’s (the Board) decision denying him benefits and
establishing a fault overpayment.

¶2     Martin argues that the Board misinterpreted the
applicable statutes and incorrectly denied him benefits. This case
presents mixed standards of review. “We review the Board’s
application or interpretation of a statute as a question of law
under the correction-of-error standard.” Nielsen v. Retirement
Board, 2019 UT App 89, ¶ 10, 443 P.3d 1264 (cleaned up).
However, if the Board has correctly interpreted the applicable
statutes, the Board’s ultimate decision to grant or deny benefits
“is entitled to deference” because it involves a “mixed question
of law and fact” that is “fact-intensive” and therefore “does not
lend itself to consistent resolution by a uniform body of
            Martin v. Department of Workforce Services


appellate precedent.” See Carbon County v. Workforce Appeals
Board, 2013 UT 41, ¶ 7, 308 P.3d 477 (cleaned up).

¶3      Martin moved to Colombia to attend school in 2019 and
2020. While he was going to school, he worked full time teaching
English as a Second Language online. He continued this work
into 2021. In 2020 Martin claims that his client numbers
decreased due to the COVID-19 public health emergency, even
though he continued being available to teach the same hours he
taught prior to the pandemic. Martin believes that he is entitled
to benefits because his wages decreased due to COVID-19. In
October of 2020, Martin returned to Utah. He continued his full-
time online teaching but also supplemented his income by
obtaining a position at Amazon. During his time working at
Amazon, Martin experienced symptoms consistent with COVID-
19 and missed work while he was in isolation. However,
Amazon provided him with sick leave for the time he was in
isolation and he was paid for the time he missed. Martin also
sought COVID-19 relief benefits for this period of time, arguing
that his income was significantly diminished due to COVID-19.

¶4     Martin     sought    benefits  under    the    Pandemic
Unemployment Assistance (PUA) program. PUA is a federal
program established by the Coronavirus Aid, Relief, and
Economic Security (CARES) Act that provides unemployment
benefits to certain individuals whose employment was
negatively and significantly affected by the COVID-19 public
health emergency. Martin first argues that the Board erred in
denying him PUA benefits from the period of January 26, 2020,
through October 17, 2020. In so arguing, Martin asserts that he
was entitled to benefits even though he was living in Colombia
during that time.

¶5     To be eligible for PUA benefits, a claimant must be a
“covered individual” under the CARES Act. See 15 U.S.C.
§ 9021(b). A “covered individual” is one who “is not eligible for



20210302-CA                     2                2022 UT App 32
            Martin v. Department of Workforce Services


regular compensation or extended benefits under State or
Federal law or pandemic emergency unemployment
compensation.” Id. § 9021(a)(3)(A)(i). The individual must also
be “otherwise able to work and available for work within the
meaning of applicable State law, except the individual is
unemployed, partially unemployed, or unable or unavailable to
work because” of one of the specific COVID-19 public health
emergency related reasons enumerated in the CARES Act and in
subsequent guidance from the U.S. Department of Labor (DOL).
Id. § 9021(a)(3)(A)(ii)(I) (emphasis added).

¶6     The DOL has provided guidance to the states for
administering the PUA program in a series of Unemployment
Insurance Program Letters (individually, a UIPL). In UIPL No.
16-20, Change 4, the DOL explained that

      [w]hen determining the appropriate course of
      action in administering the PUA program, states
      should first consult . . . the CARES Act, as
      amended by the Continued Assistance Act, and the
      subsequent operating instructions provided by the
      Department. Where the CARES Act, as amended,
      and the operating instructions are silent, states
      should refer to the Disaster Unemployment
      Assistance (DUA) regulations at 20 C.F.R. Part 625.

Unemployment Insurance Program Letter No. 16-20, Change 4,
at 3 (January 8, 2021). In turn, the Disaster Unemployment
Assistance (DUA) regulations require the application of state law
to such claims. See 20 C.F.R. § 625.11 (“The terms and conditions
of the State law of the applicable State for an individual, which
apply to claims for, and the payment of regular compensation,
shall apply to applications for, and the payment of, DUA to each
such individual . . . .”). Thus, in determining whether a claimant
is eligible for PUA benefits, the Board should first review the
language and requirements of the CARES Act (and the



20210302-CA                     3                2022 UT App 32
            Martin v. Department of Workforce Services


subsequent operating instructions provided by the Department).
If the CARES Act does not provide specific guidance on a
particular issue, then state law determines eligibility for benefits.

¶7      Martin asserts that he is entitled to PUA benefits
even though he was living out of the country during
the applicable period. However, Martin does not cite
any provision of the CARES Act (or the guidance provided
by the DOL) that deals with the eligibility of claimants
for benefits if they are living outside the country, nor can
the court locate one. Instead, he points us to the U.S. State
Department website, which generally indicates that individuals
who are “planning to retire abroad or already live outside of
the United States, . . . may be entitled to receive services from”
certain U.S. government agencies, including the DOL.
United States Dep’t of State, Federal Benefits and Obligations
Abroad, https://travel.state.gov/content/travel/en/international-
travel/while-abroad/federal-benefits-and-obligations-abroad.html
(last visited Feb. 25, 2022). This generalized statement does not
demonstrate that a claimant living outside the United States is
entitled to PUA benefits or any other specific benefit offered by
the United States government; it merely states that such a
claimant may be entitled to services depending on the terms of
the applicable statute. Therefore, because no section of the
CARES Act dictates whether citizens living outside the United
States are entitled to PUA benefits, the determination is made
using applicable Utah law.

¶8      Utah law allows for unemployment benefits to be paid to
residents located in a foreign country only in very limited
circumstances. Utah Code section 35A-4-403(3) provides that
“[a]n individual located in a foreign country for three or more
days of a week and who is otherwise eligible for benefits is only
eligible to receive benefits for that week if” two conditions are
satisfied: (1) the individual must be legally authorized to work in
the foreign country; and (2) the state and the foreign country



20210302-CA                      4                 2022 UT App 32
            Martin v. Department of Workforce Services


must “have entered into a reciprocal agreement concerning the
payment of unemployment benefits.” Utah Code Ann. § 35A-4-
403(3) (LexisNexis 2020); see also Utah Admin. Code R994-403-
302(2) (“Unemployment benefits cannot be paid to a claimant
located in a foreign country unless the claimant has
authorization to work there and there is a reciprocal agreement
concerning the payment of unemployment benefits with that
foreign country.”). “Canada is the only country with which Utah
has a reciprocal agreement.” Utah Admin. Code R994-403-302(3).
Because Martin was located in a country with no reciprocal
agreement concerning the payment of unemployment benefits,
he did not qualify for benefits under Utah law during the
months in question. Accordingly, because the CARES Act
defaulted to the use of state law to determine benefits when the
claimant was outside of the county, Martin was not eligible for
benefits for the weeks that he was living in Colombia. The Board
correctly interpreted the applicable statutes. As a result, the
Board did not abuse its discretion in denying Martin benefits for
the weeks he was located in Colombia.

¶9     Martin next asserts that the Board misinterpreted the law
and abused its discretion in denying him PUA benefits once he
returned to Utah. A claimant is not eligible for PUA benefits
unless the claimant is unemployed or partially unemployed as a
result of one of the COVID-19 situations identified in the CARES
Act. Specifically,

      (aa) the individual has been diagnosed with
      COVID-19 or is experiencing symptoms of COVID-
      19 and seeking a medical diagnosis;

      (bb) a member of the individual’s household has
      been diagnosed with COVID-19;

      (cc) the individual is providing care for a family
      member or a member of the individual’s




20210302-CA                     5                2022 UT App 32
          Martin v. Department of Workforce Services


     household who has been diagnosed with COVID-
     19;

     (dd) a child or other person in the household for
     which the individual has primary caregiving
     responsibility is unable to attend school or another
     facility that is closed as a direct result of the
     COVID-19 public health emergency and such
     school or facility care is required for the individual
     to work;

     (ee) the individual is unable to reach the place of
     employment because of a quarantine imposed as a
     direct result of the COVID-19 public health
     emergency;

     (ff) the individual is unable to reach the place of
     employment because the individual has been
     advised by a health care provider to self-
     quarantine due to concerns related to COVID-19;

     (gg) the individual was scheduled to commence
     employment and does not have a job or is unable
     to reach the job as a direct result of the COVID-19
     public health emergency;

     (hh) the individual has become the breadwinner or
     major support for a household because the head of
     the household has died as a direct result of
     COVID-19;

     (ii) the individual has to quit his or her job as a
     direct result of COVID-19;

     (jj) the individual’s place of employment is closed
     as a direct result of the COVID-19 public health
     emergency; or



20210302-CA                   6                 2022 UT App 32
             Martin v. Department of Workforce Services


       (kk) the individual meets any additional criteria
       established by the Secretary for unemployment
       assistance under this section . . . .

15 U.S.C. § 9021(a)(3)(A)(ii)(I).

¶10 The Board determined that the only possible subsections
the might apply to Martin were (aa), (ff), and (kk). Martin does
not allege that any other possible subsections applied to the facts
of his case. Accordingly, we limit our analysis to those three
subsections. Subsections (aa) and (ff) potentially applied
because, when Martin returned to Utah from Colombia, he
obtained a part-time job with Amazon to supplement his income
derived from his online teaching. In February 2021, Martin
began experiencing symptoms linked with COVID-19 and was
advised to self-quarantine while on medical leave from his
absence at Amazon. Thus, for this relatively brief period of time
in February 2021, he potentially lost income under subsection
(aa), i.e., he had been diagnosed with COVID-19 or was
experiencing symptoms of COVID-19, and (ff), i.e, he been
advised to self-quarantine due to experiencing symptoms related
to COVID-19. The CARES Act, however, provides that an
individual is not eligible for PUA benefits while “receiving paid
sick leave or other paid leave benefits, regardless of whether the
individual meets a qualification described in items (aa) through
(kk) of subparagraph (A)(i)(I).” Id. § 9021(a)(3)(B)(ii). Amazon
provided him paid benefits for the time he was sick. Thus, under
the clear language of the statute Martin would not be entitled to
benefits under these subsections. Accordingly, the Board
correctly interpreted the statutes and did not abuse its discretion
in denying him PUA benefits under those two subsections.

¶11 Finally, Martin claims he was entitled to benefits under
subsection (kk) because he experienced a diminished workload
as an online teacher because of COVID-19. The Board found that
this subsection did not apply because Martin could not establish



20210302-CA                         7             2022 UT App 32
             Martin v. Department of Workforce Services


that any loss of income was the result of COVID-19. The DOL
has stated that a self-employed individual may be eligible for
PUA benefits under subsection (kk) if the individual
“experiences a significant diminution of work as a result of
COVID-19.” Unemployment Insurance Program Letter No. 16-
20, Change 1, at I-11 (April 27, 2020) (cleaned up). This requires a
claimant to show that the “ability to continue performing his or
her customary work activities is severely limited because of the
COVID-19 public health emergency.” Unemployment Insurance
Program Letter No. 16-20, Change 2, at 2 (July 21, 2020)
(emphasis added). Further, the DOL has indicated that, under
subsection (kk), a claimant's reduction of work must be the
“direct result of the COVID-19 public health emergency.”
Unemployment Insurance Program Letter No. 16-20, at I-6 (April
5, 2020). A “determination about whether actions are a ‘direct
result’ . . . should be made based on” the DUA regulation found
at 20 C.F.R. 625.5(c). Id. at I-7. That regulation, in turn, instructs
that unemployment is considered a direct result of a major
disaster if “the unemployment is an immediate result of the
major disaster itself, and not the result of a longer chain of
events precipitated or exacerbated by the disaster.” 20 C.F.R.
§ 625.5(c).

¶12 The Board found that there was insufficient evidence to
demonstrate that any decrease in students for Martin’s online
teaching business was caused by COVID-19. Martin asserted that
he lost students because of COVID-19, which caused a decrease
in revenue. When asked about how he knew this was the case,
Martin speculated that “people turned to online work and . . . I
don’t think people . . . made English learning a priority for their
kids maybe, I don’t know, . . . I don’t have an answer for that.”

¶13 Based on this evidence, the Board was justified in
concluding that Martin had not carried his burden of
demonstrating that his loss of income occasioned by fewer
students taking his class was a direct immediate result of



20210302-CA                      8                 2022 UT App 32
            Martin v. Department of Workforce Services


COVID-19. Any number of other circumstances could have
caused the decrease in numbers, even if those circumstances
may have been exacerbated by COVID-19. Ultimately, the Board
did not err in determining that under the CARES Act, Martin
was entitled to PUA under subsection (kk) only if he sustained a
significant diminution of work as a direct result of COVID-19.
Further, because there was evidence to support its determination
that Martin failed to demonstrate that his diminution in work
was caused by COVID-19, we defer to the Board’s decision.

¶14 We therefore decline to disturb the final decision of the
Board.1




1. The Board also imposed a fault overpayment; however
Martin’s brief does not address that issue or otherwise offer any
analysis as to how the Board may have erred. Accordingly, we
have no occasion to second-guess the Board’s determination
regarding the fault overpayment. Similarly, Martin made
references in his brief to equal protection and violating his civil
rights. However, we do not address those issues because they
are inadequately briefed. See Crossgrove v. Stan Checketts Props.,
LLC, 2015 UT App 35, ¶ 6, 344 P.3d 1163 (stating that an
argument is inadequately briefed “if it merely contains bald
citations to authority without development of that authority and
reasoned analysis based on that authority” (cleaned up)).




20210302-CA                     9                2022 UT App 32